Exhibit 10.2

PARKWAY PROPERTIES, INC.

2010 OMNIBUS EQUITY INCENTIVE PLAN

Restricted Share Agreement

FOCUS Plan

Absolute Return Goal

__________

Dear ______:

We are pleased to notify you that the Committee under the Parkway Properties,
Inc. 2010 Omnibus Equity Incentive Plan (the "Incentive Plan") has designated
you as the recipient of a grant of Restricted Shares, as part of the Company's
FOCUS Plan.  This letter, once signed by you, will constitute your Restricted
Share agreement.  The grant is subject to your entry into this agreement.

                    1.                  The number of Restricted Shares covered
by the grant is _____, and the date of the grant is __________.

                    2.                  When a term defined in the Incentive
Plan is used in this agreement, the definition given in the Incentive Plan will
apply for the purposes of this agreement.

                    3.                  Your interest in the Restricted Shares
is forfeitable and will become nonforfeitable only to the extent it is earned by
the Company's achievement of the performance goal set out in paragraph 4 and
then vested by your satisfaction of the service conditions set out in paragraph
5.

                    4.                  Portion of Grant Earned upon Achievement
of Performance Goal.

                                         (a)                The performance goal
for this grant is based on the Company's compounded annual total return to our
shareholders ("TRS") over the three‑year period ending June 30, 2013 (the
"Performance Period"), as determined and certified by the Compensation
Committee.  The Restricted Shares covered by this grant will be earned in
accordance with the following table, if the Company achieves or exceeds a
threshold compounded annual TRS for the Performance Period of 10 percent:

Compounded Annual  

TRS for Performance Period

Cumulative Percentage of Grant Earned

Below 10%

0%

At least 10%, but less than 12%

15%

At least 12%, but less than 14%

60%

14% or greater

100%

--------------------------------------------------------------------------------


                                         (b)               The portion of this
grant that is earned pursuant to paragraph 4(a) (your "Earned Restricted
Shares") will equal the number of Restricted Shares covered by this grant
multiplied by the Percentage of Grant Earned from the table in paragraph 4(a). 
As of June 30, 2013, you will automatically forfeit all interest in any portion
of the grant that has not been earned pursuant to paragraph 4(a) and the portion
of your dividend account (described in paragraph 6) attributable to the
forfeited Restricted Shares

                                         (c)                (i)         TRS for
the Performance Period shall mean, with respect to the Company, (A) the sum of
(1) the change in the Average Share Price (as defined below) for the Performance
Period (determined using the average prices per Share for the month ended June
30, 2010, and for the month ending June 30, 2013), plus (2) reinvested dividends
and other distributions paid with respect to Common Shares during the
Performance Period, divided by (B) the Average Share Price for the month ended
June 30, 2010, all of which is subject to adjustment as provided in paragraph
10.  For the purpose of computing TRS, dividends and other distributions paid
with respect to Common Shares shall be assumed to be reinvested in Common Shares
as of the end of the month in which paid.

                                                            (ii)        For the
purpose of this paragraph 4(c), the "Average Share Price" for a particular
period means the average of the Fair Market Values of a Share on all the dates
in that period on which the exchange on which Shares are traded is open.

                                                            (iii)       The
"compounded annual TRS" for the Performance Period shall be calculated in
accordance with the generally accepted calculation of a compounded annual growth
rate over a defined period.

                                                            (iv)       No
portion of the grant shall be earned under paragraph 4(a) unless and until the
Committee has certified the TRS and compounded annual TRS for the performance
period.

                    5.                Service Condition.

                                       (a)                The following schedule
will determine your nonforfeitable ("vested") interest in your Earned Restricted
Shares, if any (see paragraph 4(b)):

If you remain in the employ of the Company or a Subsidiary on the date below:

Your interest in the following percentage of your Earned Restricted Shares will
become vested on that date: 

July 15, 2013

50 percent

July 15, 2014

An additional 50 percent

                                       (b)                If your employment
with the Company and its Subsidiaries terminates on or before June 30, 2013, by
reason of your death or Permanent Disability, you or your estate will become
vested on June 30, 2013, in a fraction of your Earned Restricted Shares.  The
numerator of the fraction will be the number of full months elapsed from July 1,
2010, through the date of termination, and the denominator will be 36.

2

--------------------------------------------------------------------------------


                                       (c)                If your employment
with the Company and its Subsidiaries terminates after June 30, 2013, but before
July 15, 2014, by reason of your death or Permanent Disability, your interest in
Earned Restricted Shares that have not yet vested under paragraph 5(a) will
become vested on the date of the termination of your employment.

                    6.                  The period beginning on the date of
grant during which your interest in Restricted Shares remains forfeitable is
called the Restricted Period for those Restricted Shares.  During the Restricted
Period with respect to Restricted Shares the Company will hold the certificate
for those Restricted Shares, and you may not assign or otherwise transfer those
Restricted Shares or any interest in those Restricted Shares.  You may, however,
vote the Restricted Shares.  During the Restricted Period with respect to
Restricted Shares, no dividends will be paid with respect to the Restricted
Shares, but the Company will credit a bookkeeping account with amounts equal to
the dividends that would otherwise be payable with respect to those Restricted
Shares, and the amounts credited to your dividend account will be payable only
as provided in paragraph 7.

                    7.                  If your interest in any Earned
Restricted Shares becomes vested under paragraph 5, the Company will deliver a
number of Common Shares (either by delivering one or more certificates for such
Shares or by entering such Shares in book entry form, as determined by the
Company in its discretion) and pay the amount credited to your dividend account
under paragraph 6 with respect to those vested Shares.  The Company will make
the delivery and payment as soon as practicable after the later of (i) the
vesting date specified in paragraph 5 for such Restricted Shares and (ii) the
Committee's certification of its determination regarding the Company's
achievement of the performance goal, but in no event later than December 31 of
the year in which the vesting date occurs. The Company will make the delivery to
you or, in the event of your death, to your estate or the person to whom your
rights are transferred by will or under the laws of descent and distribution,
subject to satisfaction of any federal, state, and local income and employment
tax withholding obligation incurred by the Company.

                    8.                  The Company will deduct from any payment
of dividend equivalents the amount of tax it is obliged to withhold with respect
to the payment.  You or, in the event of your death, the person to whom Shares
will be delivered may make provision for payment of any tax the Company is
obliged to withhold in connection with the vesting of your interest or the
delivery of the Shares, by making payment to the Company in cash.  The Company
may elect in its discretion to retain Shares from the number deliverable, to
satisfy its withholding obligation.

                    9.                  The Company has provided you with a copy
of the Incentive Plan, which describes certain terms, conditions, restrictions,
and limits on the Restricted Shares granted to you.  In addition to being
subject to the terms of this agreement, the grant to you is subject to the
terms, conditions, restrictions, and limits set forth in the Incentive Plan, as
if they were set forth in full in this agreement, including the following:

                                        (a)                You will forfeit any
portion of the grant that is not earned pursuant to paragraph 4.

3

--------------------------------------------------------------------------------


                                        (b)               You will forfeit any
Earned Restricted Shares in which your interest does not vest under paragraph 5.

Upon a forfeiture, all interest in the affected Restricted Shares and in the
portion of your dividend account attributable to those Shares will automatically
revert to the Company.

                    10.              Upon the occurrence of certain events
relating to the Company's Common Shares contemplated by Section 14 of the
Incentive Plan, the Committee shall make adjustments in the number of Restricted
Shares then outstanding and the number and kind of securities that may be issued
in respect of the Award. No such adjustment shall be made with respect to any
ordinary cash dividend paid on the Common Shares.  Furthermore, the Committee
shall adjust the performance measures and performance goals referenced in
paragraph 4 to the extent (if any) it determines that the adjustment is
necessary or advisable to preserve the intended incentives and benefits to
reflect (a) any material change in corporate capitalization, any material
corporate transaction (such as a reorganization, combination, separation,
merger, acquisition, or any combination of the foregoing), or any complete or
partial liquidation of the Company, (b) any change in accounting policies or
practices, (c) the effects of any special charges to the Company's earnings, or
(d) any other similar special circumstances.

                    11.              (a)        For the purposes of paragraphs
5(b) and (c) and 11(b), the term "termination of employment" shall be construed
to mean a separation from service, as that term is defined in the regulations
under section 409A of the Code.

                                       (b)        If you are, on the date of
termination of employment, a specified employee, as that term is used in
regulations under section 409A of the Code, no payment of an amount that is
deferred compensation for purposes of section 409A of the Code may be made until
the first day of the seventh month beginning after termination of employment. 
The Company believes the amounts payable under this agreement are not deferred
compensation for purposes of section 409A of the Code, and this paragraph shall
be construed accordingly unless this belief is demonstrated to be incorrect.

                    12.              Section 3 of the Change in Control
Agreement in effect on the date of grant between you and the Company (the "CIC
Agreement") provides for immediate full vesting of equity awards upon a Change
in Control.  This Restricted Share Agreement amends the CIC Agreement to make
Section 3 of the CIC Agreement inapplicable to the Restricted Shares granted
under this agreement and any dividend account attributable to them. You agree
that Section 15 of the Incentive Plan (entitled "Change in Control") supersedes
Section 3 of the CIC Agreement with respect to the Restricted Shares granted
under this agreement and any dividend account attributable to them.

[Intentionally left blank]

4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this Restricted Share Award
Agreement to be executed as of the _____day of _____________.

                                                                                                                                                                                           
PARKWAY PROPERTIES, INC.

                                                                                                                                                                                              
By __________________________________

                        By executing this agreement, I acknowledge receipt of a
copy of the Parkway Properties, Inc. 2010 Omnibus Equity Incentive Plan and
agree to be bound by the terms and conditions of the Incentive Plan and this
agreement.  I also agree to follow any guidelines promulgated by the Company
from time to time for the ownership and retention of Shares by directors,
officers, and executives, as applicable to me.

Date: 
_____________                                                                                                                                                          
  _____________________________________

5

--------------------------------------------------------------------------------